Citation Nr: 0405823	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  01-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 C.F.R. § 1318.

3.  Entitlement to DIC under 38 U.S.C.A. § 1151 (West 2002) 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1942 to 
November 1945 and from December 1950 to February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in Milwaukee, Wisconsin, denied service connection for the 
cause of the veteran's death and denied entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C. § 1318 and § 1151.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim now on appeal has 
been obtained by the VA.

2.  The appellant has been notified of the evidence that is 
necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The veteran had active duty from January 1942 to November 
1945 and from December 1950 to February 1967.

4.  The veteran died in November 1999 at the age of 76.

5.  The death certificate indicates that the cause of the 
veteran's death was prostate cancer.

6.  At the time of his death, the veteran had service-
connected disability for the following: degenerative changes 
of the right knee, status post total knee arthroplasty, rated 
60 percent; severe degenerative changes, left knee, status 
post total knee arthroplasty, rated 30 percent, and; and 
malaria, rated zero percent; his combined rating was 80 
percent.

7.  The record contains no medical evidence that the 
veteran's prostate cancer was incurred in or aggravated 
during his active military service or that there is a nexus 
between the cause of the veteran's death and any disease or 
injury incurred or aggravated during his active military 
service.

8.  The veteran was not continuously rated 100 percent 
disabled from service-connected disabilities for ten years of 
more preceding his death.  

9.  The veteran did not die as a result of carelessness, 
negligence, lack or proper skill, error in judgment, or other 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination.


CONCLUSIONS OF LAW

1. VA's duty to assist in the development of the appellant's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 
3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2003).

3.  The criteria for entitlement to DIC pursuant to 
38 U.S.C.A. §§ 1310 and 1318(b) (West 2002) have not been 
met.  38 U.S.C.A. § 1310, 1318; 38 C.F.R. § 20.1106 (2003).

4.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for the death of the veteran resulting from 
treatment provided by VA are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Cause of Death

The appellant contends that the cause of the veteran's death 
should be service connected.  The veteran died in November 
1999.  The cause of his death listed on the death certificate 
was prostate cancer.  For the reasons and bases discussed 
below, I find that the appellant is not entitled to service 
connection for the cause of the veteran's death.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2003).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(West 2002).

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2003).  A service-connected disability may be a 
contributory cause of death if it results in debilitating 
effects and general impairment of health to the extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2003).  A service-connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4) (2003).

At the time of his death, the veteran's service-connected 
disabilities were: degenerative changes of the right knee, 
status post total knee arthroplasty, rated 60 percent; severe 
degenerative changes, left knee, status post total knee 
arthroplasty, rated 30 percent; and malaria, rated zero 
percent.  His combined rating was 80 percent.

The appellant does not contend, nor does the record otherwise 
indicate, that a previously service-connected disability 
caused or contributed to the cause of the veteran's death.  
In fact, on the application form she signed in March 2000, 
she checked a box indicating that she was  not claiming that 
the veteran's death was due to his service.  The record 
contains no indication that the veteran's service-connected 
left and right knee disabilities or his disability from 
residuals of malaria caused or contributed to the cause of 
this death.  

Nonetheless, the appellant has appealed the RO's decision 
that denied service connection for the cause of the veteran's 
death.  Therefore, the Board must considered whether the 
disease that caused the veteran's death should be service 
connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain diseases to a degree of disability 
of 10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  The list of such diseases includes malignant 
tumors.

The available service medical records contain no indication 
that the veteran had complaints, diagnoses, or treatment of a 
prostate disorder during his active duty service.  At the 
time of his September 1966 medical examination for separation 
from service, the veteran denied a history of tumor, growth, 
cyst, and cancer.  He denied a history of frequent or painful 
urination.  An examiner noted that the veteran's prostate was 
1+ enlarged, bilaterally.  However, there was no indication 
of any related pathology.

There is no indication in the record that the veteran 
developed prostate cancer to a compensable degree during his 
first post-service year.  

Furthermore, the appellant has informed the RO that the 
veteran did not have service in the Republic of Vietnam.  
Therefore, there is no basis for a presumption that his 
prostate cancer was service-connected due to exposure to 
herbicide agents in Vietnam.  See 38 C.F.R. 
§§ 3.307(a)(5)(iii), 3.309(e) (2003).

According to a VA oncologist who reviewed the veteran's 
claims file, the veteran underwent a bilateral orchiectomy in 
April 1995, after which the veteran's prostate specific 
antigen (PSA) remained normal until the time of his death.  
Records show that the veteran underwent a transurethral 
resection of his prostate in November 1997.  The veteran was 
hospitalized in a private hospital in October 1999.  His 
complaints were of abrupt lower abdominal pain, nausea and 
vomiting.  A chest X-ray was interpreted as indicating 
probable metastatic cancer.  An examiner reported an 
assessment of exacerbation of symptoms related to known 
prostate cancer.  According to the appellant, the veteran was 
released from the hospital to hospice care and died at home 
on November 6, 1999.

The appellant has not contended, nor does the evidence in the 
record show, that the veteran's service-connected 
disabilities from bilateral knee disorders or malaria caused 
or contributed to the cause of his death in any way.  Also, 
the appellant has not asserted, nor does the evidence show 
that the veteran incurred cancer during his active military 
service.  According to a VA oncologist who reviewed the 
claims file, the diagnosis of cancer was made in 1994.  The 
last year in which the veteran had active service was 1967.  
The record contains no evidence that suggests a nexus between 
the cancer that caused his death and any disease or injury he 
incurred during his active military service.  Therefore, the 
claim for DIC under 38 U.S.C.A. § 1310 based on the veteran's 
death having resulted from service-connected disability must 
be denied.

The Board has reviewed the entire record and finds no 
evidence that the veteran incurred (or may be presumed to 
have incurred) prostate cancer during his active military 
service or that the cancer that resulted in his death was 
incurred in service.  This finding is based on the lack of 
complaints, diagnoses, or treatment of prostate cancer in 
service, the lack of continuity of associated symptoms after 
service, and the remote onset and diagnosis of prostate 
cancer many years after the veteran's separation from 
service.  Therefore, the Board concludes that the veteran, at 
the time of his death, was not entitled to service connection 
for prostate cancer.

In summary, the Board finds that the veteran's service-
connected disabilities did not cause or contribute to the 
cause of his death.  Further, the Board finds that the 
veteran's disability from prostate cancer was not incurred in 
service or related to any disease or injury incurred in 
service.  The Board concludes that appellant's claim for 
service connection for the cause of the veteran's death must 
be denied.



II.  Entitlement to DIC Under 38 U.S.C. § 1318

The RO also determined in its June 2000 rating decision that 
the appellant is not entitled to DIC under the provisions of 
38 U.S.C. § 1318.  That statute provides, in part, that DIC 
may be paid to the surviving spouse of a veteran who was 
continuously rated totally disabled for ten or more years 
immediately preceding death, or, was so rated for a period 
not less than five years from his separation from service, or 
was entitled to receive such compensation.  In Green v. 
Brown, 10 Vet. App. 111 (1997), the United States Court of 
Veteran's Appeals (now, the United States Court of Appeals 
for Veterans Claims, hereinafter referred to as the Court) 
held that as an alternative to an attempt to show clear and 
unmistakable error in prior rating decision, the claimant for 
DIC under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 had " . . 
. the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision of a service connection-related issue" 
based on evidence in the claims file or VA custody prior to 
the veteran's death.  

A question which arises in considering entitlement to DIC 
under 38 U.S.C.A. § 1318 is whether the veteran's rating 
history is binding on the determination of his entitlement or 
possible entitlement to a continuous 100 percent rating for 
five years after service or ten years prior to his death.  By 
regulation made effective in March 1992, except with respect 
to benefits under the provision of 38 U.S.C.A. § 1318, issues 
involved in a survivor's claim for death benefits will be 
decided without regard for any prior decision on those issues 
during the veteran's lifetime.  38 C.F.R. § 20.1106.  In 
Marso v. West, 13 Vet. App. 126 (1999), the Court concluded 
that the clear message of 38 C.F.R. § 20.1106 is that final 
rating decisions during the veteran's lifetime are 
controlling when determining, if under section 1318(b), at 
the time of a veteran's death, he or she had been entitled to 
compensation for a total disability rating for 10 continuous 
years immediately preceding the veteran's death.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held 
that the Board should have considered the appellant's claim 
for DIC under 38 U.S.C.A. § 1318, as the veteran had been 
rated 100 percent disabled at the time of his death.  
However, the Court reaffirmed its conclusion that, absent a 
showing of clear and unmistakable error in prior rating 
decisions, the ratings in effect during the 10 years 
preceding the veteran's death are controlling.

In this case, the veteran was not in receipt of a 100 percent 
rating for service connected disabilities for five years 
after he was separated from the service and except during 
periods of hospitalization and convalescence for his service-
connected knee disorders, he was not rated 100 percent 
disabled during most of the ten years immediately preceding 
his death.  He was not continuously rated 100 percent 
disabled due to his service-connected disabilities during the 
ten years prior to his death.  

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provision of 38 U.S.C. § 1318 where the veteran was 
not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as such cases might 
have involved "hypothetical entitlement."  Chairman's 
Memorandum No. 01-01-17 (August 23, 2001); VBA Fast Letter 
No. 01-77 (Aug. 17, 2001).  This temporary stay on the 
adjudication of 38 U.S.C.A. § 1318 claims like the one before 
the Board was imposed pursuant to the directions of the 
United States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001).  In that decision the Federal Circuit directed VA 
to conduct expedited rulemaking which would either explain 
why certain regulations (i.e., 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106) are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
The temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims remained in effect pending the completion of 
the directed rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provided 
that there would be no "hypothetical" determinations as to 
whether a veteran had been totally disabled for a period of 
eight years prior to his death so that the surviving spouse 
could qualify for the enhanced benefit available under 
38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 116309-16317 
(April 5, 2002).

In National Organization of Veteran's Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed Cir. 2003), 
after reviewing its holding in the earlier case, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
that VA had amended 38 C.F.R. § 20.1106 to provide that 
claims under section 1311(a)(2), like claims under section 
1318, will be decided taking into regard prior determinations 
issued during the veteran's lifetime.  The Federal Circuit 
held that VA could properly construe the "entitled to 
received " language of sections 1311(a)(2) and 1318 in the 
same way, and could properly construe the language of the two 
statutory sections to bar the filing of new "hypothetical 
entitlement" claims, i.e., claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not the subject of reopening.

Pursuant to the holdings of the Federal Circuit, the Board 
has determined that the temporary stay previously imposed is 
partially lifted.  The stay now applies only to claims for 
benefits under 38 U.S.C. § 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim, on the ground of new and 
material evidence, that was finally decided during the 
veteran's lifetime.  All other claims for DIC benefits are no 
longer subject to the stay and will be processed in the usual 
manner.

In this case, the appellant is not seeking to reopen a 
finally decided claim based on new and material evidence.  
Rather, by implication, her claim of entitlement to DIC 
pursuant to 38 U.S.C. § 1318 is based on the premise that the 
veteran was totally disabled from service-connected 
disability for 10 years prior to his death.  However, the 
facts of this case clearly show that the veteran was not 
rated totally disabled continuously during the 10-year period 
preceding his death.  Therefore, the Board concludes that the 
appellant is not entitled to DIC pursuant to 38 U.S.C. 
§ 1318.

III.  Compensation Pursuant to 38 U.S.C. § 1151

The appellant's claim was filed in March 2000.  For claims 
filed on or after October 1, 1996, 38 U.S.C.A. § 1151 
provides, in pertinent part, that compensation shall be 
awarded for a qualifying death of a veteran in the same 
manner as if such death were service-connected.  For purposes 
of this section, a death is a qualifying death if the death 
was not the result of the veteran's willful misconduct and, 
(1) the death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the death was, (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

The regulation implementing 38 U.S.C.A. § 1151, provides, in 
pertinent part:

(c) Cause. In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith. (2) The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

38 C.F.R. § 3.358 (2003).

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability - or, in this case, death -- from VA 
hospitalization, or medical or surgical treatment, the 
results of which were not reasonably foreseeable.  See Boeck 
v. Brown, 6 Vet. App. 14, 16-17 (1993); Ross v. Derwinski, 3 
Vet. App. 141, 144 (1992).  In the alternative, it must be 
shown that there is additional disability or death due to VA 
treatment that was careless, negligent, or otherwise 
administered in some degree of error.

Therefore, in this case, for entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran's 
death was the result of medical treatment provided by VA.  38 
C.F.R. § 3.358.  The appellant's claim for DIC pursuant to 38 
U.S.C.A. § 1151 is predicated on the contention that had the 
veteran been properly diagnosed and treated at an earlier 
time, he would not have died from prostate cancer, or would 
not have died so soon from prostate cancer.  In this case, 
these evidentiary assertions by appellant are beyond her 
competence, as the record contains no evidence that she has 
the expertise to render an opinion about the quality of 
medical care rendered to the veteran nor the standard of such 
care given the veteran's circumstances.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

To assist the appellant in the development of her claim, the 
RO requested review of the veteran's claims file by a VA 
oncologist.  It is apparent from the detail of the opinion 
that the oncologist carefully reviewed the veteran's claims 
file.  In her opinion, it was not clear whether metastatic 
lung cancer or metastatic prostate cancer caused the 
veteran's death, but it was unlikely that the veteran died of 
metastatic prostate cancer.  She reasoned that his PSA was 
normal and the pattern of metastasis was atypical for 
prostate cancer.  Furthermore, a lung biopsy had shown 
squamous cell carcinoma rather than adenocarcinoma.  She also 
opined that the veteran had two primary carcinomas.  However, 
regardless of the origins of the primary tumor, she indicated 
that it is unlikely that his disease would have been curable 
had he been worked-up more aggressively.  According to the 
oncologist, recurrent prostate cancer or metastatic lung 
cancer are not curable diseases.  The oncologist noted the 
veteran's history of gastrointestinal symptoms and his 
history of penile cancer.  However, she further reasoned that 
even if the primary cancer were gastrointestinal or penile, 
it would have been unlikely that it would have been curable, 
given how quickly metastasis developed.

The oncologist observed that the "approach" to this veteran 
was less than optimal, as palliative therapies might have 
improved the quality of his life.  She agreed with the 
appellant's assertion that measures such as chemotherapy, or 
radiation, or surgery could have relieved some of the 
veteran's pain and suffering.  However, the oncologist 
concluded that it was doubtful that an earlier work-up would 
have resulted in a cure, although it might have lessened the 
veteran's pain and suffering.

The question before the Board is not what palliative measures 
might have been taken to improve the veteran's quality of 
life during the last days of the illness that caused his 
death.  Rather, the question is whether the veteran's death 
was caused by hospital care, medical or surgical treatment, 
or examination furnished by a VA employee or in a Department 
facility and whether the proximate cause of death was either 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

I have thoroughly reviewed the record and can find no 
competent medical opinion that the veteran's death was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination.  Rather, based on the 
findings of the VA oncologist, who carefully reviewed the 
veteran's file, rendered a detailed and thorough factual 
analysis, and rendered the opinion that the veteran's death 
from prostate cancer was inevitable, and would not have been 
avoided by earlier diagnosis or medical intervention for the 
already diagnosed prostate cancer that recurred, I find that 
the veteran's death from prostate cancer was not caused by 
hospital care, medical or surgical treatment, or examination 
furnished the by a VA employee or in a VA facility and the 
proximate cause of the disability or death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment.  Therefore, I conclude that the criteria for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran resulting from treatment provided by 
VA are not met.  The appellant's claim pursuant to 38 
U.S.C.A. § 1151 must be denied.

IV.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

I note that prior to enactment of the VCAA the appellant's 
claim was decided by the RO, and the appellant had filed her 
notice of disagreement and had been provided a statement of 
the case.  The Court held in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice, and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. 13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provided such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)(There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claims be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on July 19, 2002, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 C.F.R. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Statement of the Case was provided to the appellant.  The 
claim has been provided with every opportunity to submit 
evidence and argument in support of the claims herein 
decided, and to respond to VA notices.  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant veteran has been so 
notified by the July 2002 letter.  In addition, the June 2000 
rating decision, the August 2000 Statement of the Case, and 
the August 2003 Supplemental Statement of the Case included a 
discussion of the applicable provisions of the VCAA as they 
pertain to the appellant's claims.  The appellant was invited 
to submit additional evidence and responded by requested de 
novo review by the Board.

The appellant has been informed of the evidence needed to 
substantiate her claims and of the duties that the RO would 
undertake to assist her in developing her claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the appellant or otherwise 
evident from the claims folder.  

The appellant has not asserted that there are private 
treatment records that pertain to hers claim that have not 
been obtain and considered.  The appellant has had several 
opportunities to identify sources of evidence, including the 
claim she filed, her Notice of Disagreement, her substantive 
appeal, and the statements filed by her and on her behalf by 
her representative.  The RO has obtained treatment records 
identified by the appellant.  The appellant has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim and 
to assist the appellant in obtaining records and providing 
medical examinations.  The revised regulation concerning VA's 
duty to notify claimants of inability to obtain records under 
the VCAA, 38 C.F.R. § 3.159(e) (2003), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the appellant or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1310 and § 1318 is denied.

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran is denied.


	                        
____________________________________________
	MARY GALLGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



